Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered October 20, 2004. The order denied defendant’s motion to vacate a default judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Upon defendant’s default, Supreme Court granted plaintiff’s motion for summary judgment in lieu of complaint (see CPLR 3213), pursuant to which plaintiff sought the amount due under a promissory note and guaranty executed by defendant. Although defendant properly moved to vacate the judgment granting plaintiffs motion rather than taking an ap*1104peal from it (see CPLR 5015 [a] [1]; Ross Bicycles v Citibank, 134 AD2d 181, 182 [1987]; see also Marquise Collection v M.A.S. Textiles Corp., 239 AD2d 470 [1997]), we nevertheless conclude that he failed to establish his entitlement to that relief. “A court may vacate a default where the moving party demonstrates both a reasonable excuse for the default and the existence of a meritorious defense” (Matter of Macias v Motor Veh. Acc. Indem. Corp., 10 AD3d 396, 397 [2004]). Defendant’s own submissions establish that the default was intentional and thus not excusable (see Eretz Funding v Shalosh Assoc., 266 AD2d 184, 185 [1999]; P & K Marble v Pearce, 168 AD2d 439 [1990]), and defendant failed to establish the existence of a meritorious defense (see Gittleson v Dempster, 148 AD2d 578, 579 [1989], lv denied 74 NY2d 603 [1989]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Gorski and Smith, JJ.